


110 HR 989 IH: To prevent undue disruption of interstate commerce by

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 989
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Boren (for
			 himself and Mr. Chabot) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prevent undue disruption of interstate commerce by
		  limiting civil actions brought against persons whose only role with regard to a
		  product in the stream of commerce is as a lawful seller of the
		  product.
	
	
		1.Short titleThis Act may be cited as the Innocent
			 Sellers Fairness Act.
		2.FindingsCongress finds that—
			(1)it is unfair for a
			 seller to be held responsible under the doctrine of product liability for
			 damages that the seller did not cause;
			(2)as a result of
			 product liability, sellers are often brought into litigation despite the fact
			 that their conduct had nothing to do with the accident or transaction giving
			 rise to the lawsuit, and may therefore face increased and unjust costs due to
			 the possibility or result of unfair and disproportionate damage awards;
			(3)due to high
			 liability costs and unwarranted litigation costs, sellers face higher costs in
			 purchasing insurance through interstate insurance markets to cover their
			 activities;
			(4)liability reform
			 for sellers will promote the free flow of goods and services, lessen burdens on
			 interstate commerce, and decrease litigiousness; and
			(5)legislation to
			 address these concerns is an appropriate exercise of the powers of Congress
			 under clauses 3, 9, and 18 of section 8 of article I of the Constitution of the
			 United States, and the 14th amendment to the Constitution of the United
			 States.
			3.Limitation on
			 liability of product sellers
			(a)In
			 generalNo seller of any product shall be liable for personal
			 injury, monetary loss, or damage to property arising out of an accident or
			 transaction involving such product, unless the claimant proves one or more of
			 the following non-sale activities by the seller:
				(1)The seller was the
			 manufacturer of the product.
				(2)The seller
			 participated in the design of the product.
				(3)The seller
			 participated in the installation of the product.
				(4)The seller
			 altered, modified, or expressly warranted the product in a manner not
			 authorized by the manufacturer.
				(b)Liability for
			 non-sale activitiesIf the
			 claimant proves one or more of the non-sale activities described in subsection
			 (a) and such non-sale activity was negligent, the seller’s liability shall be
			 limited to the personal injury, monetary loss, or damage to property directly
			 caused by such non-sale activity.
			(c)DefinitionsIn
			 this Act:
				(1)ManufacturerThe
			 term manufacturer means a person who is lawfully engaged in the
			 business of manufacturing a product in interstate or foreign commerce during
			 such person’s regular course of trade or business.
				(2)PersonThe
			 term person means any individual, corporation, company,
			 association, firm, partnership, society, joint stock company, or any other
			 entity, including any governmental entity.
				(3)SellerThe
			 term seller means a person who is lawfully engaged in the business
			 of marketing, distributing, advertising, or selling a product in interstate or
			 foreign commerce during such person’s regular course of trade or
			 business.
				(d)Effective
			 dateThis Act shall apply to any civil action involving a product
			 that was sold to the claimant on or after the date of the enactment of this
			 Act.
			
